MR. COMMISSIONER POORMAN
prepared the. following opinión for the court:
This action was originally commenced in a justice’s court by the filing of an account in which the plaintiff alleged that the defendant was indebted to him in the sum of $52.50 for one and a half month’s labor. The defendant made a general denial. The trial of the action resulted in a verdict and judgment for plaintiff. An appeal was taken to> the district court, where a trial again resulted in a verdict and judgment for plaintiff. Erom the judgment, and from the order overruling defendant’s motion for a new trial this appeal is taken.
Rut two questions are presented in this case: (1) Was the plaintiff employed to perform services for Shannon brothers or for the defendant, Tom Shannon? (2) Had plaintiff been paid for such services?
The defendant assigns as error certain instructions given by the court, as well as instructions refused. It is also claimed *239that the court erred in refusing to admit in evidence certain matters offered by the defendant. The evidence rejected tended to show that certain property was- assessed to Shannon brothers, and that no property was. assessed to defendant, Tom Shannon.'
These matters were wholly immaterial in this case. No good can be accomplished by a review of the objections made. The instructions given by the court fairly presented to the jury the questions involved, and the evidence is conflicting on the matters at issue, and is amply sufficient to sustain the verdict.
We have found no reversible error in the case, and recommend that the judgment and order be affirmed.
Per Curiam.
For the reasons stated in the foregoing opinion the judgment and order appealed from are affirmed.